Citation Nr: 1427962	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  05-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation for disability under 38 U.S.C.A. § 1151 resulting from treatment at a VA facility in April 2001.


REPRESENTATION

Appellant represented by:	The American Legion

[The issues of whether an overpayment of nonservice-connected pension benefits, in the amount of $36,520.00, was properly created, and entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $36,520.00, are the subject of a separate decision.]


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in December 2006, he withdrew that request and asked that his appeal be forwarded to the Board.  

When this matter was initially before the Board in August 2008, the Board denied entitlement to VA compensation under 38 U.S.C.A. § 1151 for throat injury residuals.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2009 order, granted the parties' joint motion for remand, vacating the Board's August 2008 decision and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has sustained several residual disabilities as a result of an April 2001 transesophageal echocardiography.  He reports that after this procedure, which was conducted for the purpose of investigating cardiac function, he experienced hearing loss, tinnitus, painful throat, difficulty swallowing, hoarseness/loss of voice, episodes of choking, and dizziness.  He asserts that he experienced none of these conditions prior to the procedure, and that but for this procedure, he would not be experiencing them.  

The sole medical opinion with respect to whether benefits under 38 U.S.C.A. § 1151 are warranted is a private April 2009 opinion obtained by the Veteran's representative.  It states that the Veteran sustained an additional disability because of the April 2001 procedure, and that VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in conducting the April 2001 procedure caused the Veteran's injury, but also found that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider, and that a reasonable health care provider would have foreseen the injury caused by the procedure.  

The Board finds this opinion insufficient on which basis to adjudicate the Veteran's claim because it appears contradictory; it simultaneously states that VA's negligence resulted in the Veteran's injury, but that VA did not fail to exercise the degree of care expected of a reasonable health care provider.  For this reason, the Board finds that an additional opinion should be obtained to reconcile this opinion with the evidence of record.  

Accordingly, the appeal is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine the nature of any residuals from his April 2001 transesophageal echocardiography.  The claims file, especially the records from the April 2001 procedure as well as the April 2009 private opinion, should be reviewed.  Then, a complete physical examination of the Veteran should be conducted, to include in the areas in which the Veteran has claimed additional disability as a result of the April 2001 treatment (hearing loss, tinnitus, painful throat, difficulty swallowing, hoarseness/loss of voice, episodes of choking, and dizziness).

After review of the record and completion of the physical examination, the VA examiner should state whether it is at least as likely as not that any of the claimed residuals found on examination were due to the actions of VA medical personnel in April 2001.  Specifically, the examiner must opine whether there was carelessness, negligence, lack of proper skill or error in judgment or similar instance on fault on VA's part in furnishing the medical care.

The examiner must also opine as to whether the medical treatment resulted in additional disability, to include developing hearing loss, tinnitus and/or painful throat, difficulty swallowing, hoarseness/loss of voice, episodes of choking and dizziness

Finally, the examiner should make a finding as to whether the proximate cause of any residual disability found was the result of an event not reasonably foreseeable.  In doing so, the examiner must comment as to whether the additional disability is what a reasonable health care provider would have advised the Veteran of.

All findings and conclusions must be set forth in a legible report.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

